FILED
                                               United States Court of Appeals
                UNITED STATES COURT OF APPEALS         Tenth Circuit

                       FOR THE TENTH CIRCUIT                      December 21, 2015
                       _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

v.                                                   No. 15-3034
                                           (D.C. No. 2:13-CR-20126-CM-1)
ALFREDO RODRIGUEZ,                                    (D. Kan.)

       Defendant - Appellant.
                      _________________________________

                        ORDER AND JUDGMENT *
                        _________________________________

Before BACHARACH, O’BRIEN, and PHILLIPS, Circuit Judges.
                 _________________________________

      Mr. Alfredo Rodriguez appeals his conviction on conspiracy to

manufacture, possess with intent to distribute, and distribute at least five

kilograms of cocaine. See 18 U.S.C. § 2; 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(ii)(II), 846. On appeal, the sole issue is whether the evidence

of guilt was sufficient. We conclude it was and affirm the conviction.




*
      The Court has determined that oral argument would not materially
aid our consideration of the appeal. See Fed. R. App. P. 34(a)(2); 10th Cir.
R. 34.1(G). Thus, we have decided the appeal based on the briefs.

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But our order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
     This conviction grew out of an investigation involving a cocaine

distribution network in Kansas City, Kansas. The network included (1)

distributor Frank Piper, whose house was used for drug-trafficking activity

and (2) distributors Daniel Bryant and Gregory Moore, who operated out of

Mr. Piper’s house. Mr. Bryant and Mr. Moore pleaded guilty.

     Both men hired Mr. Rodriguez for remodeling work. The government

alleged that Mr. Rodriguez had not only performed remodeling work but

also had sold large quantities of cocaine.

     That allegation was supported by Mr. Bryant and Mr. Moore, who

testified that they had bought kilograms of cocaine from Mr. Rodriguez for

resale. Mr. Rodriguez insisted that his work consisted solely of remodeling

houses, not selling cocaine. Others also testified about Mr. Rodriguez’s

remodeling work.

     Relying on this testimony, Mr. Rodriguez argues the evidence of

guilt was insufficient. To prove conspiracy, the government needed to

show that (1) at least two individuals had agreed to violate the law, (2) Mr.

Rodriguez had known the essential objectives of the conspiracy, (3) he had

knowingly and voluntarily participated in the conspiracy, and (4) the

alleged coconspirators had been interdependent. United States v. Yehling,

456 F.3d 1236, 1240 (10th Cir. 2006).




                                      2
       Mr. Rodriguez does not specifically challenge any single element,

but asserts generally that the government’s case was lacking. He points out

that

           he was not on any of the 20,000 telephone calls recorded by the
            government,

           there was no surveillance showing his participation in a cocaine
            sale, and

           no cocaine was found on his person or in his vehicles.

       According to Mr. Rodriguez, the only incriminating evidence was the

testimony of convicted defendants who stood to gain leniency by

implicating others. Mr. Rodriguez adds that much of the government’s

evidence is easily explained by his remodeling business.

       But these assertions are not tenable under our standard of review:

       [W]e treat the evidence in the light most favorable to the
       Government and ask whether a rational fact-finder could have
       concluded beyond a reasonable doubt that the defendant was
       guilty. In addressing this question, we do not weigh conflicting
       evidence or consider the credibility of witnesses. Instead, we
       simply determine whether the evidence, if believed, would
       establish each element of the crime. Reversal is warranted only
       when no rational trier of fact could have found the essential
       elements of the crime were proven beyond a reasonable doubt.
United States v. Kamahele, 748 F.3d 984, 1002 (10th Cir. 2014) (brackets,

citations, and internal quotation marks omitted).

       Mr. Rodriguez would have us weigh conflicting evidence, consider

the credibility of the witnesses, and draw inferences in his favor. We

cannot do these things. See United States v. Dewberry, 790 F.3d 1022,

                                      3
1028-29 (10th Cir. 2015); United States v. Magallanez, 408 F.3d 672, 682

(10th Cir. 2005).

      Viewed in the light most favorable to the government, the evidence

showed that both Mr. Bryant and Mr. Moore had bought large quantities of

cocaine from Mr. Rodriguez and sold that cocaine to others. This evidence

is sufficient to support the conviction. See Dewberry, 790 F.3d at 1029

(stating that a conviction may rest upon uncorroborated testimony of

coconspirators); Magallanez, 408 F.3d at 682 (same). But the government

also presented corroborating evidence, including testimony from other

conspirators, evidence from telephone records suggesting that

Mr. Rodriguez had supplied cocaine to Mr. Piper, and surveillance

evidence showing Mr. Rodriguez’s familiarity with Mr. Piper’s house.

      Mr. Rodriguez suggests that his mere association with persons

convicted of participating in a drug conspiracy cannot support the

conviction. But the testimony of Mr. Bryant and Mr. Moore, if believed,

establishes more than mere association. See United States v. Cornelius, 696

F.3d 1307, 1318 (10th Cir. 2012) (“The evidence that [defendant]

repeatedly sold cocaine to other drug distributors who in turn sold it to

others is sufficient to support a reasonable inference that conspiratorial

interdependence existed between [defendant] and other distributors in a

conspiracy.”).



                                      4
The district court’s judgment is affirmed.


                             Entered for the Court



                             Robert E. Bacharach
                             Circuit Judge




                               5